       Case: 3:19-cv-00338-jdp Document #: 63 Filed: 12/22/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN


  VICTORIANO HEREDIA, et al.,

                                 Plaintiff,

                            -against-                                Case No. 3:19-cv-00338-:idp

  JOHN TATE II, et al.,

                                 Defendants.


                       ORDER AUTHORIZING DISCLOSURE OF
                   CLASS MEMBERS' CONFIDENTIAL INFORMATION

         This action, filed April 30, 2019, alleges inter alia, that inmates sentenced as juveniles to

 life or to a de facto life sentence, with the possibility of parole, are being denied their right to a

 meaningful opportunity to be released on parole based on demonstrated maturity and

· rehabilitation, in violation of their Sixth, Eighth and Fomteenth Amendment rights. [Doc. I] On

 October 20, 2020 the Court cettified the case as a class action for injunctive and declaratmy relief

 pursuant to Fed. R. Civ. P. 23(6)(2). [Doc. 53]. The Parties have begun to engage in discovery.

 Among the documents requested by counsel for the Plaintiffs are portions of class members'

· institutional files including, but not limited to, programming information and parole and

 classification decisions. These records may include protected educational information, personally

 identifying health ("PHI") information, and substance use disorder treatment information as

 defined by 42 C.F.R. Part 2 ("SUD information") (educational information, PHI, and SUD

. information collectively referred to as "Confidential Information").

     PHI protected by Wis. Stat. § 146.82 and educational information protected by 34 C.F .R. §

 99.30 et seq. may be disclosed, without consent, upon a court order. Wis. Stat.§ 146.82(2)(a)(4);

 34 C.F.R. § 99.3l(a)(9).
           Case: 3:19-cv-00338-jdp Document #: 63 Filed: 12/22/20 Page 2 of 3




            Title 42 C.F.R. Part 2 provides for confidentiality of SUD information, and § 2.64 sets

 forth the requirements for a court order authorizing the disclosure of SUD information. The

 patients whose SUD information is at issue must be given notice and an opportunity to respond in

 writing. 42 C.F.R. § 2.64(b). The Court may order disclosure ifit finds that good cause exists(§

 2.64(d)) and its order must contain certain safeguards(§ 2.64(e)).

            In this case, notice has been provided as required by the regulation. Per the stipulation of

 counsel, during the week of December 14-18, 2020, the Notice attached hereto will be distributed

 to each class member. The Notice provided that all class members currently incarcerated by the

 Wisconsin Department of Corrections have 20 days to object in writing to the disclosure of parole,

· classification, social services and program records that may reference SUD information , and thus

 be considered SUD records under 42 C.F.R. Part 2.

            The Court finds that good cause exists for disclosure of the SUD information of class

 members who do not file written objections to such disclosure pursuant to the above notice

. procedure. 1 Given the allegations in this lawsuit, the Parties agree that counsel and experts for

 both sides may need access to class members' institutional records, which may contain SUD

 information. The SUD information itself may be relevant to the claims in this case; and even if it

 were not, the Parties take the position that it is not possible to segregate or redact SUD information

 from the often voluminous parole, classification, social services and program records of class

 members.

        Accordingly, the Court finds that other ways of obtaining the information needed to resolve

 this case are not available, and that the public interest and the need for disclosure outweigh any

. possible injury from disclosure. See 42 C.F.R. § 2.64(d)(2); Doe v. Meachum, 126 F.R.D. 444,450


 1   This Order is without prejudice to the right of the parties to seek disclosure, at some future time, of the SUD
 information of those class members who do file objections.

                                                              2
       Case: 3:19-cv-00338-jdp Document #: 63 Filed: 12/22/20 Page 3 of 3




 (D. Conn. 1989) (ordering disclosure of HIV-positive prisoners "given that disclosure is sought by

 professional whose purpose it is to protect the constitutional rights of the plaintiff class, the court

 finds that it is more important to the interests of justice that the communications be disclosed,

· under the strict parameters set forth in the protective order, than that the relationship between

 patient and psychologist/psychiatrist be protected").

     This order relates only to the disclosure of the confidential information described herein and

 does not enlarge or limit the scope of discovery under the Federal Rules of Civil Procedure. On

 August 13, 2020, the Court entered a Stipulated Protective Order [Docs. 49-50] covering all

 discovery in this case. The Court has reviewed that Protective Order and concludes that it satisfies

 the requirements that disclosure of SUD information be limited and appropriately safeguarded. See

 42 C.F .R. § 2.64(e). The Protective Order is incorporated herein by reference and shall apply to

. all Confidential Information that is disclosed pursuant to the present Order. See 42 C.F .R. §

 2.64(e); Wis. Stat.§ 146.82(2)(a)(4); 34 C.F.R. § 99.3l(a)(9).

     IT IS SO ORDERED .



. Entered 06.C'_. 'L 'L   , 2020.




                                                                   SrFJ'/lf_,J L. C.fU>CKFJl
                                                                   M&1s,R-'rrS JVC?e-E




                                                   3
